DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Remarks
Claims 1-18 and 26-31, filed 10/18/2021, are currently pending and are under consideration.
Election/Restrictions
Applicant’s election without traverse of claims 1-18 and 26-31 in the reply filed on 10/18/2021 is acknowledged.
Claims 19-25 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/18/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 6, 8-14, and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan.
Regarding claims 1 and 13, Sullivan teaches a system and method for providing patient alert information to a healthcare provider (HCP) (e.g. Par. [0006]), the system comprising:
a wearable medical device to be worn by a patient and configured to monitor electrocardiogram (ECG) information for the patient (e.g. Par. [0040]; Fig. 2: wearable device 100); and
a remote server processor operably coupled to the wearable medical device (e.g. Par. [0381]) and configured to:
receive the ECG information for the patient (e.g. Fig. 8G: arrow 8005 shows the system receiving ECG data), 
receive, via one or more HCP-controllable user interface parameters, one or more predetermined heart rate control criteria including one or more heart rate threshold values and a duration of time over which the predetermined heart rate control criteria is to be applied (e.g. Par. [0011]: heart rate data is used; Par. [0026]: determine a risk threshold for the associated time period; Fig. 14A: a user interface controllable by the user or clinician; Par. [0501]: describes Fig. 14A), 
receive, via the one or more HCP-controllable user interface parameters, one or more predetermined event parameters (e.g. Par. [0015]; Fig. 14A: a user interface controllable by the user or clinician; Par. [0501]: describes Fig. 14A), 
monitor the ECG information for the patient for one or more heart rate control events based on the predetermined heart rate control criteria during the duration of time over which the predetermined heart rate control criteria is to be applied (e.g. Par. [0232]: patients are monitored for cardiac events), 
determine whether one or more cardiac events occurred based on the one or more predetermined event parameters (e.g. Par. [0284]: parameters are analyzed to determine if an event is occurring), and
provide an informational alert to the HCP, the information alert comprising information on the one or more heart rate control events during the duration of time over which the predetermined heart 
Regarding claims 2 and 14, Sullivan further teaches wherein the one or more cardiac events comprises a bradycardia event (e.g. Par. [0013]; Par. [0059]).
Regarding claims 4 and 16, Sullivan further teaches wherein the one or more cardiac events comprises a tachycardia event (e.g. Par. [0013]; Par. [0059]).
Regarding claim 6, Sullivan further teaches wherein the one or more predetermined event parameters comprises at least one of identification of abnormal heart rates, identification of abnormal morphologies, identification of ventricular ectopic beats (VEBs), identification of supraventricular ectopic beats (SVEBs), an atrial fibrillation duration threshold, a heart pause duration threshold, identification of ventricular runs, identification of ventricular bigeminy, identification of ventricular trigeminy, supraventricular tachycardia onset and offset thresholds, identification of 2nd Atrioventricular (AV) block, and identification of 3rd AV block (e.g. Par. [0385]: abnormal heart rate and morphologies are detected).
Regarding claim 8, Sullivan further teaches wherein the duration of time over which the predetermined heart rate control criteria is to be applied comprises at least one of one day, three days, five days, one week, and two weeks (e.g. Par. [0051]: time period comprises less than one week).
Regarding claim 9, Sullivan further teaches wherein determining whether one or more cardiac events occurred based on the one or more predetermined event parameters comprises monitoring the ECG information for the patient during the duration of time over which the predetermined heart rate control criteria is to be applied (e.g. Pars. [0009]-[0010]; Par. [0289]).
Regarding claim 10, Sullivan further teaches wherein the informational alert to the HCP comprises information on the one or more cardiac events if the one or more cardiac events are 
Regarding claim 11, Sullivan further teaches wherein the first period of time comprises at least one of one day, three days, five days, one week, and two weeks and the second period of time comprises at least one of one day, three days, five days, one week, and two weeks (e.g. Par. [0051]).
Regarding claim 12, Sullivan further teaches output circuitry operably coupled to the remote server processor and configured to output the information alert to the HCP (e.g. Fig. 5: wearable device can output data to HCP 108; Par. [0506]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 5, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, as applied to claims 2, 4, 14, and 16 above, and further in view of Weinstein et al. (International Publication WO 2019/030746 – APPLICANT CITED ON 08/19/2020 IDS), hereinafter Weinstein.
Claims 2 and 14 are anticipated by Sullivan as indicated above. Regarding claims 3 and 15, Sullivan fails to teach wherein the one or more predetermined event parameters comprises at least one of a bradycardia onset threshold and a bradycardia offset threshold.
Weinstein, in a similar field of endeavor, teaches systems, devices, and methods for physiological monitoring of patients. Weinstein teaches it is knowns for the predetermined parameters to comprise a bradycardia onset threshold and a bradycardia offset threshold (e.g. Par. [0139]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan to include the parameters comprising 
Claims 4 and 16 are anticipated by Sullivan as indicated above. Regarding claims 5 and 17, Sullivan fails to teach wherein the one or more predetermined event parameters comprise at least one of a tachycardia onset threshold and a tachycardia offset threshold. 
Weinstein, in a similar field of endeavor, teaches systems, devices, and methods for physiological monitoring of patients. Weinstein teaches it is knowns for the predetermined parameters to comprise a tachycardia onset threshold and a tachycardia offset threshold (e.g. Par. [0139]). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan to include the parameters comprising tachycardia onset/offset thresholds as taught by Weinstein in order to provide the predictable results of improving safety and detecting potential tachycardia events.
Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, as applied to claims 1 and 13 above, and further in view of Gunderson (International Publication WO 2018/026477 – APPLICANT CITED ON 08/19/2020 IDS).
Claims 1 and 13 are anticipated by Sullivan as indicated above. Regarding claims 7 and 18, Sullivan fails to disclose wherein the one or more heart rate threshold values comprises at least one of average daytime heart rate, average nighttime heart rate, maximum daytime heart rate, maximum nighttime heart rate, minimum daytime heart rate, and minimum nighttime heart rate.
Gunderson, in a similar field of endeavor, teaches a medical device system. Gunderson teaches it is known for the heart rate threshold values to comprise average nighttime heart rate (e.g. Abstract; Page 2, lines 14-28; Page 5 line 29 – Page 6, line 3).
. 
Claims 26 and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, as applied to claims 1 and 13 above, and further in view of Sharma et al. (US Patent Application Publication 2017/0245794), hereinafter Sharma.
Claims 1 and 13 are anticipated by Sullivan as indicated above. Regarding claims 26 and 29, Sullivan fails to disclose wherein the remote server processor is further configured to: receive, via one or more HCP-controllable user interface parameters, drug prescription information comprising a drug administered to the patient and corresponding dosage and dosage times over the duration of time; and update the informational alert to the HCP to include at least a portion of the drug prescription information corresponding to occurrences of the one or more heart rate control events during the duration of time.
Sharma teaches methods and systems for adjustments of treatment. Sharma teaches it is known to receive, via one or more HCP-controllable user interface parameters, drug prescription information comprising a drug administered to the patient and corresponding dosage and dosage times over the duration of time (e.g. Par. [0093]: lines 17-22); and update the informational alert to the HCP to include at least a portion of the drug prescription information corresponding to occurrences of the one or more heart rate control events during the duration of time (e.g. Fig. 4: step 238: notify HCP; Par. [0106]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan to include receiving drug prescription . 
Claims 27 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, and further in view of Sharma et al. (US Patent Application Publication 2017/0245794), hereinafter Sharma, as applied to claims 26 and 29 above, and further in view of Boileau et al. (US Patent 7,142,911 – APPLICANT CITED ON 07/01/2020 IDS), hereinafter Boileau.
Claims 26 and 29 are obvious over Sullivan and Sharma as indicated above. Regarding claims 27 and 30, Sullivan in view of Sharma fails to teach wherein to update the informational alert to the HCP comprises the remote server processor being configured to: generate a graphical representation indicating at least one trend in occurrences of the one or more heart rate events relative to changes in at least one of the drug administered to the patient, the corresponding dosage, and the corresponding dosage times for the patient; and update the informational alert to the HCP to include at least a portion of the graphical representation.
Boileau teaches an implantable cardiac stimulation device that is configured to monitor the effects of antiarrhythmic drugs. Boileau teaches it is known to generate a graphical representation indicating at least one trend in occurrences of the one or more heart rate events relative to changes in at least one of the drug administered to the patient, the corresponding dosage, and the corresponding dosage times for the patient (e.g. Col. 18, line 41 – Col. 19, line 9); and update the informational alert to the HCP to include at least a portion of the graphical representation (e.g. Fig. 5: steps 310 and 312: display trend data). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma to include the . 
Claims 28 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (US Patent Application Publication 2016/0135706), hereinafter Sullivan, and further in view of Sharma et al. (US Patent Application Publication 2017/0245794), hereinafter Sharma, as applied to claims 26 and 29 above, and further in view of Ramahi (Ramahi T. Beta blocker therapy for chronic heart failure. Am Fam Physician. 2000 Nov 15;62(10):2267-2274).
Claims 26 and 29 are obvious over Sullivan and Sharma as indicated above. Regarding claims 28 and 31, Sullivan fails to teach wherein the drug administered to the patient comprises at least one of acebutolol, atenolol, carvedilol, metoprolol, nadolol, and propranolol, and wherein the corresponding dosage and dosage times for the drug administered to the patient comprises at least one of 3.125mg taken twice a day, 12.5mg taken twice a day, 25mg taken twice a day, 50mg taken twice a day, 100mg taken twice a day, 150mg taken twice a day, and 200mg taken twice a day. 
Sharma teaches methods and systems for adjustments of treatment. Sharma teaches it is known for the drug to comprise acebutolol, atenolol, carvedilol, metoprolol, nadolol, and propranolol (e.g. Page 13, table section titled “Beta blocker” and “Combined alpha and beta blockers”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma to include the drug comprising acebutolol, atenolol, carvedilol, metoprolol, nadolol, and propranolol as taught by Sharma in order to provide the predictable results of managing abnormal heart rhythms. 
However, Sullivan in view of Sharma does not teach wherein the corresponding dosage and dosage times for the drug administered to the patient comprises at least one of 3.125mg taken twice a day, 12.5mg taken twice a day, 25mg taken twice a day, 50mg taken twice a day, 100mg taken twice a day, 150mg taken twice a day, and 200mg taken twice a day. 
Ramahi is directed towards describing beta blocker therapy for chronic heart failure. Ramahi teaches it is known for the dosage to be 3.125mg taken twice a day (e.g. section titled “DOSING”). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Sullivan in view of Sharma to include the dosage being 3.125mg taken twice a day as taught by Ramahi in order to provide the predictable results of managing abnormal heart rhythms. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHREYA P ANJARIA whose telephone number is (571)272-9083. The examiner can normally be reached M-F: 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on 571-270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHREYA ANJARIA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/MALLIKA D FAIRCHILD/Primary Examiner, Art Unit 3792